      2:17-cr-20037-JES-JEH # 491        Page 1 of 3                                        E-FILED
                                                            Thursday, 03 October, 2019 04:08:27 PM
                                                                       Clerk, U.S. District Court, ILCD


                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )       Crim. No. 17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
      Defendant.                         )

  RESPONSE TO THE GOVERNMENT MEMORANDUM OF LAW REGARDING
                     UNSEALING DOCUMENTS

      NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Response to the Government’s Memorandum of Law Regarding

Unsealing Documents states as follows:

      1. Defendant has reviewed the Government’s Memorandum of Law Regarding

         Unsealing Documents, filed on today’s date.

      2. Defendant does not dispute any of the proposed redactions contained therein.

      3. To supplement the Government’s request, Defendant proposes that Docket

         Numbers 462 and 463 remain sealed. Said documents were proffers of

         information, which was never presented in Court, concerning the Defendant’s

         medical records, mental health history, and those of his entire family. The

         proffered exhibits include dates of birth, social security numbers, and

         intimate medical and mental health information of both the Defendant and

                                             1
      2:17-cr-20037-JES-JEH # 491      Page 2 of 3



         his relatives, the release of which would cause embarrassment or harassment

         and would serve no purpose. (See Gov’t Memo pg. 2)

      WHEREFORE, Defendant requests that in addition to the Government’s

proposed redactions, Docket Numbers 462 and 463 remain sealed.

            Respectfully submitted,

            /s/Elisabeth R. Pollock                  /s/ George Taseff
            Assistant Federal Defender               Assistant Federal Defender
            300 West Main Street                     401 Main Street, Suite 1500
            Urbana, IL 61801                         Peoria, IL 61602
            Phone: 217-373-0666                      Phone: 309-671-7891
            FAX: 217-373-0667                        Fax: 309-671-7898
            Email: Elisabeth_Pollock@fd.org          Email: George_Taseff@fd.org

            /s/ Robert Tucker                        /s/ Julie Brain
            Robert L. Tucker, Esq.                   Julie Brain, Esq.
            7114 Washington Ave                      916 South 2nd Street
            St. Louis, MO 63130                      Philadelphia, PA 19147
            Phone: 703-527-1622                      Phone: 267-639-0417
            Email: roberttuckerlaw@gmail.com         Email: juliebrain1@yahoo.com




                                         2
       2:17-cr-20037-JES-JEH # 491        Page 3 of 3



                              CERTIFICATE OF SERVICE

      I hereby certify that on October 3, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                            3
